Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 49-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,657,177 B1.  Although the conflicting are not patentably distinct from each other because since 
          

Patent No. 10,657,177 claim 1


receive a search index update indicator, the search index update indicator generated in response to a change in one or more relationships between searchable items and search query criteria based at least in part on interactions with promotion content by consumer devices; 

in response to receiving the search index update indicator, retrieve data sets from a plurality of data sources; 







calculate a checksum for each of the data sets; and
















transmit a search index to a service for use in responding to at least one search 

receiving, by index workflow circuitry comprising a processor, a search index update indicator, the search index update indicator generated in response to a change in one or more relationships between searchable items and search query criteria based at least in part on interactions with promotion content by consumer devices; 
causing, by the index workflow circuitry comprising the processor, and in response to receiving the search index update indicator, index generation circuitry to retrieve data sets from a plurality of data sources, wherein the plurality of data sources includes 
calculating, by the index workflow circuitry comprising the processor, a checksum for each of the data sets; comparing, by the index workflow circuitry comprising the processor, the checksum for each of the data sets to a set of search index metadata; in response to determining that at least one checksum for at least one of the data sets does not match a metadata checksum from the set of search index metadata, generating, by the index workflow circuitry comprising the processor, a set of search index data from the data set corresponding to the at least one checksum; generating, by the index workflow circuitry comprising the processor, a search index using at least the set of search index data; and
transmitting, by the index workflow circuitry comprising the processor, the 


Allowable Subject Matter
Claims 49-68 would be allowed. (if rewritten to overcome the rejection under 35 USC § obvious double pattenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
Claims 49-68 are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed
With respect to claim 49-68, Freivald et al. (U.S. Patent. 6,012,087) disclose apparatus, method for generating a search index, the apparatus comprising one or more processors and one or more memories for storing instructions that, with the one or more processors cause the apparatus to: receive a search index update indicator, (i.e., “Dynamic content 15 is frequently updated, often by a database or search engine server.  Stock quotes are an example of dynamic content that appears in a dynamic frame.  Dynamic image or Java program are often used as dynamic content” (col. 3, lines 20-25) and “This is improvement over prior art change detectors that only look at the last-modified data, since the signatures could be different because dynamic data has changed…when fetching the webpage can be mitigated” (col. 10, lines 17-25); in response to receiving the search index update indicator, retrieve data sets from a plurality of data sources (i.e., “A change-detection web server detects unique changes in web pages.  A Network connection transmits and receives packets from a remote client and a remote web-page server” (col. 4, lines 10-17)); calculate a checksum for each of the data sets (i.e., A history table in each of the records in the database stores a most recent signature and a plurality of older-version signatures for a registered webpage identified by the URL.  The older version signatures are condensed checksum for earlier version of the register web page previously fetched by the change-detection web server….the older-version signature I the recorded” (col. 4, lines 22-39) or step 64 at fig. 8A); and transmit a search index to a service for use in responding to at least one search query, wherein the search index is generated using at least a set of search index data from a data set corresponding to at least one checksum (i.e., “In sep 72, the last-modified header from the document id compared to the last modified stored in the database…its ne signature re-generated, step 76” (col. 10, lines 1-15) and “It is only matches for other signatures in the history table that are not the current version of the web page that get their signatures moved to the permanent history table.  Only non-unique changes are put into the permanent table” (col. 10, lines 54-63) and, “The record for a registration can store URL’s and e-mail field is likewise an index into the email or users database.  Using indexes improves efficiency since an index is used to point to the longer URL’s and email address” (col. 16, lines 50-60).  Further, Kapur (U.S. Pub. 2004/0249801 A1) discloses the search index update indicator generated in response to a change in links between interactions with promotion content by consumer device (i.e., “the system is configured to establish real-time communication links with company sites or servers to provide dynamic information related to search results without controlling the index. For example, in one embodiment, server 160 establishes a communication link with a server 150.sub.N-2 of a subscribing company in real-time or periodically, e.g., every few hours, to obtain annotations, fresh summaries, updates, promotions or other information for pages and products referenced by the index. If, for example, a user performs a search for laptop computers, many, many results (e.g., links) may be returned and displayed. The results may include links to numerous vendors and resellers of laptop computers” (0039) and “server 160 performs a search in the index and identifies page links from the index to be provided to the user. If multiple subscribing companies are referenced by the results, they are allowed to bid in real-time for preferential placement, e.g., preferential placement of links on a result page or preferential placement of promotions or other information” (0041).  However, both reference and considered pertinent to the applicant’s disclosure does not teach or suggest the search index update indicator generated in response to a change in one or more relationships between searchable items and search query criteria based at least in part on interactions with promotion content by consumer devices.
References:
U.S. pub. 2013/0304615 discloses real-time accounting in interactive, interest centric communication environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             September 11, 2021